Citation Nr: 0413706	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  95-39 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1979 to August 1981.  This case comes before the Board of 
Veterans' Appeals (Board) from a July 1995 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In June 2003 the Board remanded the 
case to satisfy due process requirements.


FINDINGS OF FACT

1.  Histrionic personality disorder was diagnosed in service.

2.  An acquired psychiatric disorder was not manifested in 
service; a psychosis was not manifested in the first 
postservice year; and it is not shown that any current 
psychiatric disability, to include dysthymia, is related to 
service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric 
disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 4.9 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are met.  

Well-groundedness is no longer an issue; this matter has been 
addressed on the merits.  The veteran was notified why 
service connection for a psychiatric disability was denied in 
the July 1995 rating decision, as well as in a September 1995 
statement of the case (SOC).  In July 2002, January 2003, and 
April 2003 the Board arranged for further development of the 
evidence.  The June 2003 Remand was, at least in part, to 
afford the RO initial consideration of the evidence obtained.  
An April 2002 supplemental SOC (SSOC) advised him of the 
evidence needed to establish service connection and outlined 
pertinent VCAA provisions.  A July 2003 letter, issued 
pursuant to the June 2003 remand by the Board, informed the 
veteran of the requirements set out by the Court in 
Quartuccio, supra, to include his and VA's respective 
responsibilities in claims development.  While the July 2003 
letter advised the veteran that he should submit additional 
evidence in support of his claim within 30 days, it also 
advised him that evidence submitted within a year would be 
considered.  He has submitted no evidence since the July 2003 
letter.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
notice was not possible as the decision predated enactment of 
the VCAA.  Notice was provided prior to the RO's last 
adjudication and certification to the Board.  Everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  Under the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5102), the Board may 
proceed with consideration of the appeal.  In one form or 
another the veteran has now received all required notice, and 
has had more than ample time to respond.  

As to notice content, VA's General Counsel has held that the 
requirement of the Court language in Pelegrini, supra, 
requiring that VA request that the claimant provide 
everything in his or her possession that pertains to the 
claim was dicta, and not binding on VA.  VAOPGCPREC 1-2004 
(Feb. 24, 2004).  Regardless, the July 2003 VCAA letter 
advised the veteran what type of evidence, to include medical 
records, was necessary to establish entitlement to the 
benefits sought.  He has received all essential notice, and 
is not prejudiced by any technical notice deficiency along 
the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and private treatment 
records.  VA examinations have been conducted and medical 
opinions have been obtained.  The veteran has not identified 
any pertinent records outstanding.  VA's duties to assist, 
including those mandated by the VCAA, are met.

Factual Background

The veteran's service medical records show that psychiatric 
evaluation at the time of his March 1979 enlistment 
examination was normal.  He did not complain of depression or 
excessive worry or of nervous trouble of any sort at that 
time.  On August 1981 separation examination, evaluation of 
his psychiatric state revealed a histrionic personality.  He 
did complain of depression or excessive worry in August 1981, 
but did not complain of nervous trouble of any sort.  

A March 1992 Department of the Army Memorandum of 
Consideration shows that the veteran was hospitalized in July 
1981 at the William Beaumont Army Medical Center at which 
time evaluation by a psychiatric medical evaluation board, 
while showing no evidence of psychosis or severe 
psychoneurosis, showed what appeared to be personality or 
character pathology.  Histrionic personality disorder was 
diagnosed.  The veteran was administratively separated from 
the Army because of unsuitability due to such disorder.

A November 1994 private medical record (when the veteran and 
his wife were seen for counseling) contains a diagnosis of 
chronic depression, and indicates that a personality disorder 
had once been diagnosed.  The veteran provided a history of 
having had a personality disorder and depression in service.  

On February 1996 VA mental disorders examination the 
diagnoses included major depression and mixed personality 
disorder with borderline features.

On December 2002 VA mental disorders examination the 
veteran's primary diagnosis was severe personality disorder 
with histrionic and narcissistic traits.  The examiner added 
that the veteran's inability to function had resulted in 
severe social and occupational dysfunction leading to chronic 
depression which was secondary to his personality disorder.

An April 2003 VA medical opinion by the same examiner who had 
examined the veteran in December 2002, and in response to 
development by the Board earlier in April 2003, indicated 
that the veteran's depression was secondary to his 
personality disorder, "not [his] military service."  The 
physician also responded "[n]o" to the query, "Whether any 
symptoms of current diagnosed acquired psychiatric disorder, 
dysthymia, were manifested in service?"  The VA physician, 
responded November 16, 1994 to the question of, "[b]ased on 
the record, when were symptoms of dysthymia first noted?".  
The physician went on to note that the first formal 
psychiatric diagnosis of a depressive disorder was on VA 
examination in February 1996, when major depression and 
personality disorder were diagnosed.  The physician added 
that while major depressive disorder has symptoms similar to 
dysthymia, the veteran's condition was more chronic and 
character based than on an acute major depressive episode, 
making the diagnosis of dysthymia more appropriate.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a psychosis (sometimes including major 
depression) may be established on a presumptive basis by 
showing that such disorder was manifested to a degree of 10 
percent or more within one year following separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  However, service connection may not be granted for a 
personality disorder, as a personality disorder is not a 
disease or injury in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current chronic disability.  
This requirement is met.  Depression and dysthymic disorder 
have been diagnosed.  See February 1996 and December 2002 VA 
mental disorders examination reports.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's service medical 
records reveal only a personality disorder (for which service 
connection may not be awarded).  38 U.S.C.A. §§ 3.303(c), 
4.9.  While service connection may be awarded for chronic 
psychiatric disability superimposed on a personality 
disorder, there is no evidence of such superimposed 
psychiatric disability in service.  Major depression (which 
may have a psychotic component) was not manifested in the 
veteran's first postservice year.  Hence, the presumptive 
provisions for psychoses thus manifested do not apply.  

The earliest competent (medical) evidence of chronic acquired 
psychiatric disability is in 1994.  When the veteran was then 
seen, he provided a history of depression and a personality 
disorder since (and in) service.  His service medical records 
corroborate the personality disorder (but not a chronic 
depression) in service.  The Board also notes that the 
lengthy time lapse between service separation (1981) and the 
earliest documentation of any current psychiatric disability 
is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The record is devoid of any medical opinion which relates the 
veteran's current acquired psychiatric disability to service 
or to any event therein.  It is noteworthy, that the VA 
physician who examined the veteran and reviewed the record 
specifically opined in April 2003 that no symptoms of the 
veteran's currently diagnosed psychiatric disorder, 
dysthymia, were manifested in service.  He also opined that 
symptoms of dysthymia were first noted in November 1994, and 
that the first formal psychiatric diagnosis of a depressive 
disorder was on VA examination in 1996.  The VA physician 
also reiterated that the veteran's "depression" was 
secondary to his personality disorder, and not to his 
military service.  Although the veteran argues that his 
psychiatric disability is related to service, as a layperson, 
he is not competent to opine regarding the etiology of a 
disease or disability.  See Espiritu, supra.  The 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.






ORDER

Service connection for a variously diagnosed psychiatric 
disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



